Citation Nr: 1433120	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973, including service within the Republic of Vietnam from October 1971 to October 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

During the pendency of the appeal, the RO issued an October 2011 decision and supplemental statement of the case (SSOC) increasing this initial evaluation to 10 percent effective his July 2010 date of claim.  Applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluation remains on appeal and has been recharacterized as reflected on the title page. 

In November 2012, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records from January 2011 to April 2012.  The RO did not get the opportunity to review these records in the October 2011 SSOC; however, the Veteran's representative submitted a July 2014 waiver of these treatment records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2013).  A review of the Veterans Benefits Management System does not reveal any documents.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  



FINDING OF FACT

The evidence of record demonstrates that the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by _________________________.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no more, for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The Veteran filed his July 2010 claim of service connection for PTSD as a fully developed claim (FDC) pursuant to the VA's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.  Additionally, the Veteran received this notice in the information accompanying the VA Form 21-526EZ, and submitted an FDC certification along with his July 2010 claim, prior to the RO's initial decision on that claim in October 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  

Furthermore, the notice that is part of the claim submitted by the Veteran also addresses the evidence necessary when seeking increased evaluation for a service-connected disability.  The RO further provided the Veteran with information as to the criteria for increased evaluation for PTSD under Diagnostic Code 9411 in the May 2011 statement of the case, and later issued SSOCs in August 2011 and October 2011.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated his service treatment records with the file.  The RO has also associated the recent VA treatment records with the file.  The Veteran has not identified any relevant private treatment records for the RO to assist him in obtaining, and specified on the record at his November 2012 hearing that he receives all treatment for PTSD at the VA.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to his claim.  

In September 2010, the VA provided the Veteran with an examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2010 VA examination is adequate.  It is predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history, as well as on a mental status examination, and fully addresses the rating criteria that are relevant to rating the disability in this case.  Furthermore, the Veteran stated at his November 2012 hearing that his PTSD has not increased since the September 2010 VA examination, but that he is merely more aware of his symptoms.  Therefore, the evidence indicates that there has not been a material change in the severity of his service-connected disability since that examination.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, as previously noted, the Veteran presented testimony at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2) (2013).  At the November 2012 hearing, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  As discussed above, the Veteran specified that he attends group therapy and sees a psychiatric nurse at the VA, but does not utilize a private mental healthcare provider.  The hearing focused on the elements necessary to substantiate the claim, specifically his PTSD symptoms and the effect of PTSD on his employment and daily life.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Merits of the Claim

The Veteran seeks increased initial evaluation for PTSD.  In the October 2010 rating decision on appeal, the RO granted service connection for PTSD and assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In an October 2011 decision and SSOC, the RO increased this initial evaluation to 10 percent, effective his July 2010 date of claim.  The Veteran argues that the evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance, and an increased evaluation of 30 percent, will be allowed.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's PTSD is currently evaluated as 10 percent disabling which represents occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication.  

A 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In evaluating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  That manual includes a Global Assessment of Functioning (GAF) scale that takes into consideration psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores ranging to 61 to 70 represent mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV at 46-47.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed in DC 9411 are not exhaustive, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a particular disability evaluation is warranted, the Diagnostic Code requires not only the presence of certain symptoms, but also that those symptoms have caused a particular level of occupational and social impairment.  The regulation requires an ultimate factual conclusion as to the Veteran's level of impairment.  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9413.

The evidence for consideration in this case includes VA treatment records, the September 2010 VA examination, and lay statements by the Veteran.  These records show initial diagnosis for PTSD in November 2010 by a psychologist, who noted two significantly elevated PTSD subscales and assessed a GAF score of 55, which indicates moderate symptoms  or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  The Veteran described recurring nightmares and three divorces.  The psychologist noted low insight, depression, anxiety, and symptoms affecting the Veteran's ability to take initiative.  For the Veteran's cognitive functioning, he noted poor concentration and inertia/withdrawal leading to inefficiency.  Socially, the psychologist observed that the Veteran's social discomfort would limit his contacts.  He went on to describe depression causing pessimism/worry, mental dullness, brooding, lassitude, malaise, negative emotional states, and demoralization.  

In January 2011, a social worked observed moderate PTSD symptoms such as occasional nightmares, mood swings, intrusive memories, anger/irritability, a tendency to isolate himself, withdrawal, and episodes of depression.  The Veteran reported regular bouts of tearfulness, mood swings, and recurring nightmares.  The Veteran explained that he wakes up startled and anxious.  With regard to employment, the Veteran gave a history of cannery work immediately following service, before getting a job at a frozen food plant where he stayed for 22 years.  More recently the Veteran moved to Idaho to care for his elderly parents, and is semi-retired driving a bus on a part-time basis.  

As he testified at his hearing, the Veteran began group therapy for PTSD in January 2011, and sees a psychiatric nurse at VA.  In September 2011, that nurse initiated a Bupropion (Wellbutrin) prescription for depression.  The Veteran saw that nurse again in October 2011 and December 2011.  At each of these sessions the Veteran reported that he sleeps 4 to 8 hours per night, has a low energy level, and rated his mood at 4 out of 10 (10 being the worst).  At each of these sessions, he also denied anxiety or nervousness.  In September 2011, the Veteran specified that his sleep was restless, his memory and concentration were good, and that he had recurring dreams of being shot in the chest.  

In October 2011, he reported difficulty remembering names and irritability, but good concentration.  In September 2011 and December 2011, the Veteran described seeing shadows out of the corner of his eye, the sensation of feeling something crawling on him, and seeing bugs or spiders that are not there; but in October 2011, he denied any hallucinations.  In September 2011, he related suicidal thoughts, without intent or plan; but in October 2011 and December 2011, he denied suicidal or homicidal ideation.  Additionally, in September 2011 and October 2011, the Veteran denied any violent or aggressive behavior.  At each of these sessions the nurse noted that the Veteran was appropriately dressed, cooperative, and displayed a euthymic mood and an affect congruent to the conversation.  The examiner also noted that his associations were linear, his thought content was clear and goal oriented, his psychomotor activity and speech were normal, and his memory functions seemed intact.  In September 2011, the examiner assessed a GAF score of 63, which represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV at 46-47.  In October 2011 and December 2011 the nurse assessed a GAF score of 55, which indicates moderate symptoms  or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  In December 2011, there was a positive depression screening.  

At the September 2010 VA examination, the Veteran reported nightmares once per month, daily intrusive memories, flashbacks four times per month, and avoidant behavior.  He also recounted that he is retired from a full-time job, but continues to work on a part-time basis.  Socially, he described staying at home and his three marriages.  He denied depression, delusions, suicidal ideations, and any treatment for PTSD at that time.  Objectively, the examiner noted that the Veteran was alert and oriented in all spheres; that his speech was relevant; that his cognition was intact; and that his recent, remote, and immediate memory were all well preserved.  The examiner found no impaired thought process, no impaired communication, and no psychosis.  He diagnosed mild PTSD and assessed a GAF score of 70, which indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV at 46-47.

The Veteran provided several lay statements describing his PTSD symptoms.  His November 2010 notice of disagreement listed isolating himself at work in order to prevent his PTSD from interfering with his job, and his inability to maintain a personal relationship with a spouse as evidenced by his three marriages.  In his August 2011 substantive appeal, he described anxiety, depression, poor concentration, withdrawal, and sleep disruption.  At his November 2012 hearing, the Veteran explained that he avoids Fourth of July fireworks and sleeps five to six hours per night.  He also described problems with memory for names, and difficulty with memory for directions or instructions.  He further reported three divorces, difficulty getting along with his brother, and a limited social circle of one friend who he sees a single time per month.  Finally, the Veteran recounted uncompleted projects, isolating himself at work, and seeing spiders out of the corners of his peripheral vision.  He also reported that he was currently working as a substitute school bus driver, taking kids to school and to sporting events. 

Based upon a review of the totality of the evidence, the Board finds that a 30 percent evaluation, but no more, is warranted.  The Veteran has espoused depression, anxiety, and memory problems on some occasions, he has denied these symptoms on others; suggesting that these symptoms present occasional or intermittent challenges, rather than persistent impairment.  Additionally, his GAF scores have fluctuated between the mild and moderate ranges.  

VA treatment records show positive depression screenings as early as October 2010, and ongoing prescription treatment for depression beginning in September 2010.  In November 2012, he testified that he has argued with restaurant staff for a table near the door, and avoids large restaurants due to his suspiciousness.  The Veteran's description of nightmares and sleep impairment has been consistent from his initial diagnosis for PTSD in November 2010, through his description of restless sleep to his psychiatric nurse in September 2011, to his November 2012 hearing testimony.  

A 50 percent evaluation, however, is not warranted at any time during the appeal period.  The evidence does not demonstrate the requisite level of social and occupational impairment.  First, the Veteran's GAF scores reflect mild to moderate dysfunction, and do not necessarily support a 50 percent evaluation.  Although the scores between 51 and 60 suggest panic attacks, circumstantial speech, and few friends (also present in the 50 percent evaluation), at no point does the evidence indicate panic attacks or such speech.  Additionally, the scores fluctuate thereby suggesting the symptoms vary somewhat.  

Second, the evidence of record does not note the presence of panic attacks, flattened affect, impaired judgment, or impaired abstract thinking.  Throughout treatment and examination, the evidence shows normal speech.  The Veteran's memory problems with names, directions, and instructions more approximately fit the mild memory loss contemplated by the 30 percent criteria than the memory impairment called for by the 50 percent criteria.  These reports are consistent in his October 2011 treatment records and November 2012 testimony; but are not persistent problems, as evidenced by his report of good memory in the September 2011 treatment records.  Further, the July 2011 and August 2011 VA primary care records show normal recent and remote memory; and at the September 2010 VA examination, the examiner noted well preserved recent, remote, and immediate memory.  While the Veteran genuinely has memory problems, these problems are mild rather than a specific impairment of short and long-term memory.  

The evidence does show some difficulty in establishing and maintaining work and social relationships.  At the September 2010 VA examination, the Veteran reported that he stays at home.  The November 2010 individual psychological evaluation included notation for social discomfort limiting the Veteran's contacts, and the January 2011 social worker noted his tendency to isolate and withdraw.  However, the Veteran specified in September 2010 that the reason he stays at home is to care for his elderly father, not because of his PTSD; and in November 2012 he testified that he does have one friend that he sees once a month.  Further, in his November 2010 notice of disagreement the Veteran clarified that he isolates himself from people to keep his PTSD from interfering with his work.  

The November 2010 individual psychological evaluation also lists mood liability, mental dullness, inefficiency, and the effect of his symptoms on the ability to take initiative; but ultimately finds that achievement through work is very important to the Veteran.  Further, in November 2012 he testified that he had worked himself up to a supervisor position in the food industry.  He ultimately left this job as caring for his elderly parents required moving from Oregon to Idaho.  Any difficulty in maintaining work relationships or disturbances in motivation and mood was not the cause.  The Veteran also testified that when working as a truck driver he was able to work alone, and that he currently works as a bus driver driving kids to school and sporting events.  Again, this shows that the Veteran has adapted, and that his difficulties do not cause occupational impairment to the level of reduced reliability and productivity.  

Finally, the Veteran has been divorced three times and provided evidence of a difficult relationship with his brother.  While this seems to suggest deficiencies in his family relations, there is also evidence that the contention in these relationships are not due to his PTSD.  He explained to the psychiatric nurse in September 2011 that he his most recent marriage ended after his return to Idaho, as his wife wanted to return to Oregon to be closer to her children.  He also explained that there is disagreement with his brother over how best to help their parents and handle their financial affairs.  Similarly, in the April 2011 group treatment records, he expressed frustration with his brother's alcoholism.  He reiterated that contention at the 2012 Board hearing and noted that he was at home due to caring for his father.  The evidence does not show difficulty in maintaining some effective family relationships.  Taking all of these considerations together, the Board finds that a 30, but no 50, percent evaluation is for assignment.

The Board has considered whether staged ratings are appropriate.  In the present case, the Veteran's symptoms have most nearly approximated the 30 percent evaluation the entire appeal period.  Vazquez-Claudio, 713 F.3d at 117.  The evidence does not approximate a higher evaluation at any time during the appellate period to allow for further staged ratings.  

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

There is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported PTSD symptoms include depression, anxiety, suspiciousness, memory problems, nightmares, and sleep impairment.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9413.  The regulations expressly consider each of these symptoms and further allow for any other signs and symptoms of PTSD which may result in occupational and social impairment.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted.  

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as governing norms."  The record does not show that the Veteran has required frequent hospitalizations for PTSD, nor that the PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Veteran works on a part-time basis as a bus driver, and that the change in his employment from full-time to part-time was due to his move to Idaho in order to care for his elderly father.  The evidence does not show that service-connected PTSD has caused marked interference with employment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

An initial evaluation of 30 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


